119 Ga. App. 115 (1969)
166 S.E.2d 579
DENHAM
v.
THE STATE.
KELLEY
v.
THE STATE.
43989, 43998.
Court of Appeals of Georgia.
Submitted October 7, 1968.
Decided January 30, 1969.
*116 D. D. Veal, for appellant in case No. 43989.
George D. Lawrence, Solicitor General, for appellee.
William L. Gower, for appellant in case No. 43998.
Lewis R. Slaton, Solicitor General, Paul Ginsberg, J.
Walter LeCraw, for appellee.
WHITMAN, Judge.
The appeal in Denham's case was docketed in the court on August 20, 1968, and no enumeration of errors was filed until more than 10 days later (on September 3, 1968). The same situation exists in Kelley's case as the appeal was docketed on August 26, 1968, and no enumeration of errors was filed until September 6, 1968.
Rules 13 and 15 of this court require the enumeration of errors to be filed within 10 days of the docketing of the appeal or the appeal is not perfected and must be dismissed. Napier v. Napier, 222 Ga. 681 (151 SE2d 712); American Fidel. & Cas. Co. v. Weathers Bros. Transfer Co., 223 Ga. 313 (154 SE2d 592); Davis v. State, 115 Ga. App. 714 (155 SE2d 693); Williams v. Holyoak, 118 Ga. App. 288 (163 SE2d 259).
See Thomas v. State, 118 Ga. App. 748 (165 SE2d 477) for a discussion of exceptions to the above rule relating to enumerations of errors filed within a timely obtained extension and failure to timely file due to providential cause. Neither of these exceptions is applicable in these cases.
Appeals dismissed. Felton, C. J., and Eberhardt, J., concur.